In a contested probate proceeding, contestant appeals from a resettled order of the Surrogate’s Court, Nassau County, appointing as temporary administrator one of three persons nominated as executors in the propounded instrument. Resettled order affirmed, with $10 costs and disbursements, payable out of the estate. Although the objections allege fraud and undue influence on the part of the two other named executors, no such charge is made against the temporary administrator. He is not a beneficiary under the will, and is an experienced and reputable attorney, familiar with the affairs of the decedent. It was for the Surrogate to determine in his discretion who should be appointed. (Surrogate’s Ct. Act, § 126.) We find no abuse of discretion in the appointment made. (Cf. Matter of Erlanger, 136 Mise. 793, affd. 229 App. Div. 778.) Nolan, P. J., MacCrate, Schmidt, Murphy and Ughetta, JJ., concur.